                       Case 3:21-cv-03013-SI Document 24 Filed 07/23/21 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                               UNITED STATES DISTRICT COURT
                                                        for the
                         United States District Court for the Northern District of California
      A1 ON TRACK SLIDING DOOR REPAIR AND                   )
             INSTALLATION, INC., et al.
                     Plaintiff                              )
                        v.                                  )     Civil Action No. 3:21-cv-03013-SK
                                                            )
                 BRANDREP, LLC                              )
                    Defendant                               )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)          BRANDREP, LLC




        A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) – or 60 days if you are the
United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2)
or (3) – you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and address are:
                                        Woodrow & Peluso LLC , Taylor Smith , 3900 East Mexico Avenue, Suite 300 ,
                                        Denver, CO 80210

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.

                                                CLERK OF COURT

Date: 4-30-2021
                                                                    Signature of Clerk or Deputy Clerk
                        Case 3:21-cv-03013-SI Document 24 Filed 07/23/21 Page 2 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 3:21-cv-03013-SK

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for (name of individual and title, if any) BRANDREP, LLC was received by me on (date) Jul 14 2021.

          X     I personally served the summons on the individual at (place) 330 N Brand Blvd, Glendale, CA 91203 on (date)
                Thu, Jul 15 2021 ; or
                I left the summons at the individual’s residence or usual place of abode with (name)                              ,a
                person of suitable age and discretion who resides there, on (date)                             , and mailed a copy
                to the individual’s last known address; or
          X     I served the summons on (name of individual) Gabriela Sanchez,C.T. Corporation, Registered Agent for
                Service , who is designated by law to accept service of process on behalf of (name of organization)
                BRANDREP, LLC on (date) Thu, Jul 15 2021 ; or
                I returned the summons unexecuted because:                              ; or
                Other:                              ; or

        My fees are $                               for travel and $                       for services, for a total of $
                                   .

        I declare under penalty of perjury that this information is true.



Date: 07/19/2021



                                                                                          Server's signature
                                                                   Kirk Jackson Los Angeles 5922
                                                                                       Printed name and title


                                                                   18013 Sky Park Circle, Suite C, Irvine, CA 92614
                                                                                          Server's address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Jul 15, 2021, 11:20 am PDT at 330 N Brand Blvd, Glendale, CA 91203 received by Gabriela Sanchez.
Age: 20s; Ethnicity: Hispanic; Gender: Female; Weight: 150; Height: 5'6"; Hair: Black; Eyes: Brown; Relationship: Corporate
intake specialist;
